Citation Nr: 0200525	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for residuals of a 
laceration to the right foot.


REPRESENTATION

Appellant represented by:	Gene C. Foote, II, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran served as an air traffic controller in 
service and may have witnessed some plane crashes.  

3.  The veteran has already established service connection 
for a psychiatric disability which has been most 
predominantly diagnosed as generalized anxiety disorder.  

4.  The veteran has not been diagnosed with any type of heart 
disease or a heart disorder.  

5.  The veteran's residuals of a laceration to the right foot 
preexisted service, and were not permanently aggravated by 
his military service.  



CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 4.14, 4.125 (2001).  

2.  A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

3.  Residuals of a laceration to the right foot were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

The Board finds that all relevant evidence has been obtained 
by the RO, and the veteran has not identified any outstanding 
evidence that might aid his claims.  Furthermore, he was 
afforded the appropriate VA examinations and provided the 
opportunity to present personal testimony at a hearing before 
a hearing officer at the RO in February 2001.  Accordingly, 
the Board finds that VA's duties set forth in the VCAA have 
been substantially complied with on these issues, and no 
useful purpose would be served by remanding this case to the 
RO for additional consideration of the new law.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

I.  PTSD 

To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, evidence of 
an in-service stressor, and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The veteran's service medical records do not show any 
treatment for or a diagnosis of PTSD.  Service personnel 
records indicate that the veteran served as an air traffic 
controller.  The evidence does not show, and the veteran has 
not contended that he served in combat.  In fact, his tour of 
duty was completed during peace time.  However, he has 
asserted that his duties as an air traffic controller were 
extremely stressful.  He witnessed several aircraft accidents 
which resulted in fatalities, and participated in the 
recovery of human remains and aircraft debris.  He submitted 
newspaper reports pertaining to a crash that occurred in July 
1978.  Service records confirm that the veteran was stationed 
in the locale of the disaster, and was an air traffic 
controller.  Accordingly, the Board concedes that the veteran 
was exposed to a stressor in service.  

The medical evidence pertaining to the veteran's psychiatric 
diagnosis is in conflict.  It should be noted that the 
veteran has already been granted service connection for a 
generalized anxiety disorder, and a 50 percent disability 
rating has been assigned effective in January 1999.  The 
veteran has submitted letters from a treating VA psychiatrist 
which related that the veteran had been diagnosed with and 
treated for PTSD due to his military service as an air 
traffic controller.  He did not discuss the presence or 
absence of any other psychiatric disabilities.  However, upon 
VA examinations in September 1999 and April 2001, the 
examiners concluded that the veteran did not meet the 
specified criteria required in order to make a diagnosis of 
PTSD.  They both diagnosed generalized anxiety disorder.  

VA regulations provide that if a diagnosis of a mental 
disorder is changed, the rating agency shall determine 
whether the new diagnosis represents progression of the prior 
diagnosis, correction of an error in the prior diagnosis, or 
development of a new and separate condition.  See 38 C.F.R. 
§ 4.125 (2001).  In the present case, the Board concludes 
that the veteran's psychiatric disability has merely been 
diagnosed differently by different treatment providers, 
something that is not unusual in the field of psychiatry.  
There is no indication that the veteran has separate and 
distinct conditions to warrant a separate grant of service 
connection for PTSD.  Two VA examiners concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD.  A 
treating psychiatrist related that the veteran had PTSD due 
to service, but did not also diagnose a generalized anxiety 
disorder.  Consequently, based on the medical evidence of 
record, the Board finds that an award of service connection 
for PTSD in the present case would violate the anti-
pyramiding provision found at 38 C.F.R. § 4.14 (2001).  
Hence, service connection for PTSD is denied.  

II.  Heart Disorder

Service medical records show that the veteran was seen for 
complaints of left chest pain in September 1979.  However, 
cardiac pathology was ruled out at that time.  He was 
involved in a motor vehicle accident in August 1980, and 
sustained an injury to the chest wall.  At a VA heart 
examination in April 2001, the veteran complained of a left-
sided chest pain that was constant.  There was no history of 
congestive heart failure or rheumatic fever.  Clinical 
evaluation revealed that the veteran's heart exhibited 
regular rate and rhythm.  Blood pressure was not elevated and 
there was no history of hypertension.  There were no murmurs 
or rubs, and heart sounds were normal.  A chest X-ray showed 
that the heart size was normal.  An EKG with a PVC was 
normal.  At a stress test in May 1999, the veteran reached 
maximum heart rate without complaints of shortness of breath, 
fatigue, angina, dizziness, or syncope.  The examiner 
concluded that the veteran did not have any cardiac 
pathology.  He ascertained that the veteran's complaints of 
chest pain were related to the injuries sustained in a motor 
vehicle in service.  

In order to establish service connection, there must be 
medical evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim).  
Since it is not currently shown that the veteran has any type 
of heart disease, and he has not been diagnosed with a heart 
disorder, the Board must conclude that service connection for 
such claimed disability may not be granted.  Furthermore, the 
Board notes that service connection was established for 
symptomatic chest wall pain as a residual of the motor 
vehicle accident in service, and a 10 percent disability 
rating was assigned by the RO effective in September 1999.  A 
separate award of service connection for the same 
symptomatology now guised as a heart disorder would 
constitute pyramiding in violation of 38 C.F.R. § 4.14 
(2001).  Consequently, the claim for service connection for a 
heart disorder is denied.  

III.  Residuals of a Laceration to the Right Foot

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304 (2000).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and that it underwent 
an increase in severity during service, it will be presumed 
that the disorder was aggravated by service, unless there is 
a specific finding that the increase in disability was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000); Paulson v. Brown, 
7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b) (1999).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
In addition, temporary flare-ups, even in service, will not 
be considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).  

The Court of Appeals for Veterans Claims (Court) has held 
that the presumption of soundness upon entry into service may 
not be rebutted without "contemporaneous clinical evidence 
or recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  The Board notes that a higher court 
has clarified the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).  

In an October 1977 Report of Medical History, the veteran 
noted that he sustained a puncture wound on his foot.  Upon 
examination in October 1977, a four-inch scar on the right 
ankle was noted.  At an examination in October 1978, the scar 
on the right ankle was again reported.  The veteran was seen 
in March 1979 for complaints of intermittent pain on the 
right foot.  He gave a history of a severe laceration on his 
right foot during childhood.  Clinical evaluation revealed 
that range of motion of the right ankle was within normal 
limits.  The scar was well-healed and non-tender.  There were 
not significant pronating changes evident.  No further 
entries were indicated.  Based upon this evidence, the Board 
finds the presumption of soundness has been rebutted by the 
contemporaneous clinical evidence and history recorded in 
service, and that the veteran's right ankle disability 
existed prior to service.  

In light of the conclusion that the presumption of soundness 
is rebutted, the next question becomes whether the veteran's 
right ankle laceration worsened, or became aggravated, during 
service.  As noted above, there must be a showing that the 
veteran's underlying condition, as contrasted to the 
symptoms, increased in severity.  

Following a review of the evidence, the Board concludes that 
the veteran's laceration to the right ankle was not 
aggravated by service.  He was seen on one occasion for 
complaints of right foot pain.  No further complaints were 
clinically reported and upon separation examination in April 
1981, no further disability pertaining to the right foot or 
ankle was reported.  At a VA examination in April 2001, the 
veteran related that he put his foot through a plate glass 
window when he was approximately ten years old.  He sustained 
a severe laceration which went down to the bone and cut some 
ligaments.  He stated that he complained of constant soreness 
in the ankle during physical training, and that running 
aggravated his pain.  He did not have any specific physicals 
related to these complaints in service.  Currently, he noted 
that the pain was aggravated by increased activity.  He was 
unable to climb ladders or go up an incline.  His foot was 
stiff in the mornings and fatigued easily.  Physical 
examination showed that range of motion was within normal 
limits and there was no painful motion or tenderness to 
palpation.  There was no instability demonstrated and he 
exhibited a normal gait.  An X-ray was negative for any bony 
abnormalities.  The diagnosis was ligaments injury to the 
right foot and status post laceration scar.  Based on these 
reports, the Board finds that there was no evidence of 
permanent aggravation of the veteran's disability as a result 
of his military service.  As discussed above, the mere fact 
that flare-ups occurred during arduous military activities 
does not mean that the underlying, pre-existing disorder, 
underwent permanent aggravation.  Accordingly, service 
connection for residuals of a laceration to the right foot is 
not warranted.  



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for residuals of a 
laceration to the right foot is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

